Citation Nr: 0908393	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left foot and 
ankle disability.

2.  Entitlement to service connection for residuals of a 
tailbone injury.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for an upper back 
disability.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

In May 2008, the Veteran was afforded a hearing before a 
Decision Review Officer of the RO.  In January 2009, he was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of those hearings are of 
record.

The issues of entitlement to service connection for residuals 
of a tailbone injury, bilateral shoulder disability, and 
upper back disability are addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

A current left foot and ankle disability is etiologically 
related to service.


CONCLUSION OF LAW

The Veteran's left foot and ankle disability is the result of 
incurred in active 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim for service 
connection for a left foot and ankle disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she has had chronic problems with 
her left ankle and foot since injuring the foot and ankle in 
a fall while she served on active duty in Germany during the 
winter of 1985-1986.  She alleges that she received treatment 
for the injury in service.  The Board has found the Veteran 
to be credible.  The Board also notes that a person who 
served with the Veteran has submitted a statement essentially 
indicating that she was aware of the Veteran's ankle problems 
in service.

Service treatment records show that inn May 1984, the Veteran 
was assessed as having a stress reaction in both heels.  
Service treatment records are otherwise negative for evidence 
of any left foot or ankle disorder.

The Veteran underwent a VA examination in April 2007.  The 
claims file was reviewed and pertinent service and medical 
history was discussed.  The Veteran gave a history of having 
fallen from her bed in February or March 1986, inverting her 
left foot and landing on her tailbone.  She stated that she 
has had chronic weakness and instability of the left ankle as 
well as pain in the foot.  Her foot and ankle symptoms made 
it difficult for her to stand or walk, and she could not jog 
or run.  The examiner noted that service medical records were 
negative for any reference to a foot injury.  The examiner 
also noted that the partial absence of treatment records for 
an unrelated disability was excellent evidence that 
significant portions of the Veteran's service medical records 
were missing.  The examiner then cited the Veteran's 
diligence in trying to obtain her records and concluded that 
the injury to her foot occurred and that the missing records 
do exist.

After a physical examination, the Veteran was diagnosed as 
status post remote inversion injury with residual ankle 
ligament laxity and instability and foot pain.  He then 
opined that it is at least as likely as not that the 
Veteran's residual ankle ligament laxity, instability, and 
foot pain are directly connected to a service-connected 
injury.  

There is no medical nexus opinion of record that contradicts 
the opinion of the April 2007 examiner.  Although the opinion 
is based in part upon history reported by the Veteran, the 
Board has found the Veteran to be credible.  Accordingly, the 
Board concludes that service connection for a left foot and 
ankle disability is in order.


ORDER

Entitlement to service connection for a left foot and ankle 
disability is granted.


REMAND

The Veteran alleges that she broker her tailbone in a fall 
that occurred while on active duty in the winter of 1985-
1986.  The service treatment records that have been 
associated with the claims file are negative for a tailbone 
injury and the post service medical evidence of record also 
fails to show that the Veteran has any tailbone disability.  
However, the Veteran has presented credible hearing testimony 
of a tailbone injury and a person who served with her has 
submitted a statement indicating that she recalled that the 
Veteran injured her tailbone in service.   Therefore, the 
Board has determined that the Veteran should be accorded a VA 
examination to determine the nature of any current residuals 
of the tailbone injury.

The Veteran also contends that her shoulder and upper back 
disabilities were caused or aggravated as a result of poor 
posture that results from her broken tailbone and left foot 
and ankle disability.  The VA examiner should also determine 
whether any current disability of the Veteran's shoulders and 
upper back was caused or permanently worsened by any tailbone 
disorder or the service-connected left foot and ankle 
disability.

Any outstanding pertinent medical records should also be 
obtained while this case is in remand status.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should send the 
Veteran a letter requesting her to provide 
any outstanding medical records pertaining 
to post-service treatment or evaluation of 
any of the disabilities at issue or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the Veteran.  In any 
event, a copy of any more recent, 
pertinent VA outpatient records should be 
associated with the claims folder.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran or her 
representative, it should so inform the 
Veteran and her representative and request 
them to provide a copy of the outstanding 
evidence.

4.  Then, the RO or the AMC should afford 
the Veteran an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of her any 
currently present disorders of her 
tailbone, shoulders and upper back.  The 
claims folder must be made available to 
and reviewed by the examiner.  If the 
Veteran is found to have a disorder of the 
tailbone, the examiner provide an opinion 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active military service.  With respect to 
each currently present disorder of the 
Veteran's shoulders and upper back, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or permanently worsened by disorders of 
the Veteran's tailbone and/or left foot 
and ankle.  For purposes of the opinions, 
the examiner should assume that the 
Veteran did injure her tailbone in 
service, as alleged.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and her 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


